DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 21-40 in the reply filed on 07 November is acknowledged. Claims 21-30, 32-41 are pending in this application.

Claim Objections
Claim 21 (line 8)  is objected to because of the following informalities:  
21. (Previously Presented) A semiconductor device structure, comprising: 
a fin element extending from a substrate; and 
a gate stack over the substrate, wherein the gate stack comprises a stack including: 
a high-k dielectric layer, 
a first layer over the high-k dielectric layer wherein the first layer includes nitrogen, fluorine, and at least one of tantalum or titanium, 
a second layer over the high-k dielectric layer, wherein the second layer includes one of TiN or TaN; and 
a work function layer, over the first and second layers, wherein the high-k dielectric layer is between the fin element and the first layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the metes and bounds of the claimed invention are vague and ill-defined as a result of the uncertainty in the different boundaries “wherein the gate stack further includes another conductive layer over the work function layer”. The claim is indefinite because there is insufficient antecedent basis for the limitation “another conductive layer”. There is not “a conductive layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-30, 32-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2017/0032972.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 28, Tsai et al. Fig. 19 discloses a semiconductor device structure, comprising: 
a gate stack over a semiconductor substrate, wherein the gate stack comprises: a high-k dielectric layer 94 [0043]; 
a first layer 96 over the high-k dielectric layer, wherein the first layer is one of TiN or TaN; 
a second layer 98 over the first layer, wherein the second layer includes at least one halogen element; 
a third layer 100 over the second layer, wherein the third layer includes one of TiN or TaN; 
a work function layer 104 over the third layer.  
Regarding claim 29, Tsai et al. Fig. 19 discloses the semiconductor device structure of claim 28, wherein the gate stack further includes another conductive layer 122 over the work function layer 104.  
Regarding claim 30, Tsai et al. Fig. 19 discloses the semiconductor device structure of claim 28, wherein the halogen element is chlorine or bromine [0050].  
Regarding claim 32, Tsai et al. Fig. 19 discloses the semiconductor device structure of claim 28, wherein second layer includes nitrogen e.g. TaN.  
Regarding claim 33, Tsai et al. Fig. 19 discloses the semiconductor device structure of claim 28, wherein the first layer and the third layer are a same composition e.g. TiN.  
Regarding claim 34, Tsai et al. Fig. 19 discloses the semiconductor device structure of claim 28, wherein the second layer interfaces a top surface of the first layer and interfaces a bottom surface of the third layer.

Allowable Subject Matter
Claims 21-27 and 35-40 are allowed over the prior art of record. 
The examiner’s statement of reasons for the indication of allowable subject matter is given on pp. 6-8 of applicant’s remarks filed on 02 April 2021 of application 16/595,100. 
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898